Case 0:21-cv-60575-RAR Document 22 Entered on FLSD Docket 08/11/2021 Page 1 of 3




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                             CASE NO. 21-CV-60575-RUIZ/STRAUSS

  INGRID PRINCE,

         Plaintiff,
  v.

  IDES, et al.,

        Defendants.
  _____________________________/

                  ORDER DENYING MOTION FOR ELECTRONIC FILING

         THIS CAUSE has come before me upon Plaintiff’s Motion for Electronic Filing. (DE 20).

  The District Court has referred this case to me for rulings on all pre-trial, non-dispositive matters

  and for the issuance of a Report and Recommendation on any dispositive matters pursuant to 28

  U.S.C. § 636, Federal Rule of Civil Procedure 72, and the Magistrate Rules of the Local Rules of

  the Southern District of Florida. (DE 9). For reasons stated herein, Plaintiff’s Motion for

  Electronic Filing is DENIED.

         On August 6, 2021, Plaintiff filed her Motion for Electronic Filing requesting that the Court

  issue an order allowing her to file electronically in this matter. (DE 20). Plaintiff alleges that she

  has not been receiving the Court’s mail or orders through regular mail and that the two hours per

  day that the Court provides during the present Pandemic for Plaintiff to come in person to deliver

  a document is insufficient given that Plaintiff works during the daytime. Id.

         Federal Rule of Civil Procedure 5(d)(3)(B) provides that a pro se party “may file

  electronically only if allowed by court order or by local rule.” Fed. R. Civ. P. 5(d)(3)(B)(i).

  Furthermore, Local Rule 5.1(b) specifically exempts pro se parties from the service and filing of
Case 0:21-cv-60575-RAR Document 22 Entered on FLSD Docket 08/11/2021 Page 2 of 3




  documents via CM/ECF pursuant to Section 2C of the CM/ECF Administrative Procedures. S.D.

  Fla. L.R. 5.1(b). In turn, Section 2C of the CM/ECF Administrative Procedures states that

         Pro se litigants will not be permitted to register as Users at this time and must file
         their documents in the conventional manner. Pro se litigants may access the
         electronic record at the public counter in the Clerk’s Office in all divisions or
         through PACER. Pro se litigants will be served and noticed by U.S. mail or in
         person (or, if agreed, by e-mail), unless there is consent to receive notices
         electronically as indicated below.

         Pro se litigants (non-prisoner) interested in receiving notices electronically must
         file the form “Consent by Pro Se Litigants (Non-Prisoner) to Receive Notice of
         Electronic Filing” [(“Consent Form”)] which can be found on the Court’s website
         (http://www.flsd.uscourts.gov/forms/consent-pro-se-litigant-non-prisoner-receive-
         nefs). After filing the consent, pro se litigants will receive case orders, notices and
         other documents filed via email. Paper copies of filings will no longer be sent by
         the Court or opposing counsel in that particular case. Note: Pro se litigants who
         consent to receiving notices electronically are responsible for maintaining a current
         email address with the Court (See Section 3D).

  Section       2C     of     the       CM/ECF     Administrative      Procedures      (available    at:

  https://www.flsd.uscourts.gov/sites/flsd/files/210728_CMECF_Administrative_Procedures-

  NEXTGEN%20_REDLINE1.pdf). “Although efforts are underway to allow pro se filings through

  CM/ECF, the system does not permit pro se parties to electronically file court documents with the

  Clerk's office at this time.” Pyatt v. Fla. Int'l Univ. Bd. of Trustees, No. 1:20-CV-24085, 2020

  WL 6702864, at *1 (S.D. Fla. Nov. 13, 2020).

            As in Pyatt, this Court is sympathetic to Plaintiff’s burden. However, like the plaintiff in

  Pyatt, Plaintiff here must file documents conventionally at this time. Nonetheless, Plaintiff may

  complete and submit the above-referenced Consent Form to receive orders, notices and other

  documents filed via email.

            Accordingly, it is hereby

            ORDERED and ADJUDGED that:

            1. Plaintiff’s Motion for Electronic Filing is DENIED; and

                                                     2
Case 0:21-cv-60575-RAR Document 22 Entered on FLSD Docket 08/11/2021 Page 3 of 3




         2. The CLERK is ORDERED to mail Plaintiff a copy of this Order and to file a notice

            of compliance promptly thereafter.

         DONE AND ORDERED in Fort Lauderdale, Florida on this 10th day of August 2021.




  Hon. Rodolfo A. Ruiz, II

  Ingrid Prince
  P.O. Box 192344
  Miami Beach, FL 33119
  PRO SE

  All Counsel of Record




                                                 3
